 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK USDC SBNY
wan eneeen enna ne ee nnnee wae eene ence enn ee ence nee x DOCUMENT
YAVOR IVANOV, ELECTRONICALLY FILED
: DOC #:
Plaintiff, DATE FILED: 27 72°
-against-
ORDER
MICHAEL CETTA, INC., d/b/a
SPARKS STEAK HOUSE, 19-CV-7535 (LTS) (KNF)
Defendant. :
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
A conference was held with counsel to the respective parties on February 11, 2020. Asa
result of the discussion had during the conference, IT IS HEREBY ORDERED that:
1. all discovery, of whatever nature, shall be initiated so as to be completed on or before
August 11, 2020;
2. the last date on which to amend pleadings will be March 31, 2020;
3. the last date on which to join additional parties will be March 31, 2020;
4. a telephonic status conference will be held with the parties on July 8, 2020, at
10:30 a.m. The parties should call (888) 557-8511 and, thereafter, enter access code
4862532; and
5. should the parties determine that it would be advantageous to participate in the
court’s mediation program they shall advise the Court of that, in writing, so that the
case may be referred to the mediation program.

Dated: New York, New York SO ORDERED:
February 14, 2020 oo. .
(Cevinrd, attanad Fy
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
